Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group 1600, Art Unit 1623.  
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to in view of the generic term “cancer,” a term that has not been adequately supported by exemplifications.   Deletion of the noted term as misleading is respectfully requested.   
This specification at page 4 has asserted the filing of a single drawing, but no drawing has been provided of record to date.  The single drawing present in the priority document supports addition of that drawing herein to make the instant disclosure submission complete.  Formal drawings will be required if the application is allowed.  
The instant disclosure fails to include “Cross-References to Related Applications.”  See 37 C.F.R. §1.78 and MPEP at §201.11.  Applicant is respectfully requested to include the requested information as the first paragraph of the disclosure.  
Claims 15, 17-22 and 28-29 have been cancelled, claims 9-11, 14, 16 and 23 have been amended, the disclosure has not been amended, and no new claims have been added as per the preliminary amendments filed January 6, 2021.  One Information Disclosure Statement (1 IDS) filed January 6, 2021 has been received with all cited references, annotated, and made of record.  
Claims 1-14, 16 and 23-27 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
Claim 27 is rejected under 35 U.S.C. §112(a) because the specification, while being enabled for the inhibition of DNA methyl transferase 1 (DNMT1) activity, does not reasonably provide enablement for the treatment of any “cancer” or neoplastic disease condition in a host in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  =
A.  The breadth of the claimed subject matter:  The term “cancer in claim 27 encompasses the treatment of a vast array of neoplastic disease conditions, both known and unknown, a breath of subject matter not supported by any specific exemplifications within the instant disclosure.  
B.  The nature of the claimed subject matter:  This factor has been addressed by the previous paragraphs of this analysis.  
C.  The state of the prior art:  The instant prior art of record has anticipated part of the instant claimed subject matter.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to synthesize compounds which link 2’-deoxycytidinyl and 5’-adenosinyl moieties, and how to test same for DNMT1 activity.  .  
E.  The level of predictability in the art:  In view of the disclosures which have come from the instant inventive entity, the instant art area appears to be somewhat predictable in the chemical area but not yet in the medicinal area.  
F.  The amount of direction provided by the applicant:  This subject matter has been addressed in the previous paragraph of this analysis.  
G.  The existence of working examples:  This factor has been addressed by the previous paragraph of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.    
Claims 1, 16, 24 and 26-27 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at line 10 and claim 16 at line 2, the term “acyl” is lacking adequately defined metes and bounds as to size.  
In claim 24 at line 1, the term “comprising” is erroneous and be replaced by the term -- consisting of --, a Markush format error.  
In claim 24 at line 2-4, the listing of chemical structures have not been separate by commas, a series of punctuation errors.  
In claim 26 at line 2, the term “subject” is incomplete and should be amended to read -- subject in need thereof --.  
In claim 27 at line 1, the term “subject” is incomplete and should be amended to read -- subject in need thereof --.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 1-14, 16 and 23-26 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Klimasauskas et al. ‘846 (WO 2010/115846; PTO-1449 #1; For. .Pat.. ref. #1).  
Applicant is referred to the ‘846 reference at page 13 wherein compound “(23)” has been disclosed, the compound named at page 36 at line 18, and the compound that is the seventh structural formula at page 38, wherein each of the noted compounds have anticipated the instant claimed subject matter.  
Claims 1-14, 16 and 23-26 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Klimasauskas et al. ‘146 (PTO-892 ref. #A; US patent SN 8.822,146).   
Applicant is referred to the ‘146 reference at column 28 wherein the instant subject matter has been anticipated by the first structure in the column of 4 structures.  
Claims 1-14, 16 and 24-27 are not allowed.  
Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §112 set forth in this Office Action.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


LECrane:lec
12/28/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600